Citation Nr: 1300016	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased evaluation for peripheral neuropathy of the right lower extremity, evaluated as noncompensable for the period prior to September 5, 2008, and 10 percent thereafter. 

2.  Entitlement to an initial increased evaluation for peripheral neuropathy of the left lower extremity, evaluated as noncompensable for the period prior to September 5, 2008, and 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to December 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, granted service connection for peripheral neuropathy of the right and left lower extremities and assigned noncompensable evaluations for each side effective August 8, 2007 (the date of the claim).  The Veteran perfected appeals as to both issues.  

During the pendency of the appeal, in a May 2010 rating decision, the RO increased the disability evaluation for each side to 10 percent disabling, effective September 5, 2008.  Since the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Additional treatment records have been associated with the Veteran's claims folder/electronic record since his claims were last adjudicated in May 2011.  In November 2011, the Veteran specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2012). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed these records in conjunction with rendering a decision herein.  


FINDINGS OF FACT

1.  For the period prior to September 5, 2008, peripheral neuropathy of the right lower extremity was manifested by subjective complaints of tingling, swelling, and pain, but no abnormal neurological function commensurate to mild disability. 

2.  For the period beginning September 5, 2008, peripheral neuropathy of the right lower extremity has been manifested by subjective complaints of tingling, numbness, abnormal sensation, pain, anesthesia, weakness, and swelling.  Although sensory function was abnormal, his coordination and motor function were normal.  

3.  For the period prior to September 5, 2008, peripheral neuropathy of the left lower extremity was manifested by subjective complaints of tingling, swelling, and pain, but no abnormal neurological function commensurate to mild disability.

4.  For the period beginning September 5, 2008, peripheral neuropathy of the left lower extremity has been manifested by subjective complaints of tingling, numbness, abnormal sensation, pain, anesthesia, weakness, and swelling.  Although sensory function was abnormal, his coordination and motor function were normal.  


CONCLUSIONS OF LAW

1.  For the period prior to September 5, 2008, the criteria for an initial compensable evaluation for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.68, 4.124a, Diagnostic Code 8521 (2012). 

2.  For the period beginning September 5, 2008, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.1-4.7, 4.20, 4.21, 4.68, 4.124a, Diagnostic Code 8521 (2012). 

3.  For the period prior to September 5, 2008, the criteria for an initial compensable evaluation for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.68, 4.124a, Diagnostic Code 8521 (2012). 

4.  For the period beginning September 5, 2008, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.68, 4.124a, Diagnostic Code 8521 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2008 and April 2008, prior to the August 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claims.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2008 and April 2008 letters provided the Veteran with the notice required for the initial claims of service connection for peripheral neuropathy of the bilateral lower extremities.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with multiple VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disorders since he was last examined in April 2011.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 


Analysis

The Veteran essentially contends that his peripheral neuropathy of the bilateral lower extremities are more disabling than contemplated by the currently assigned evaluations. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2012).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that by assigning noncompensable evaluations for the period prior to September 5, 2008, and 10 percent thereafter, the RO has "staged" the Veteran's ratings, and the Board will determine whether further "staged ratings" are warranted. 

The Veteran's peripheral neuropathies of the bilateral lower extremities have been evaluated under Diagnostic Code 8521, paralysis of the external popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a (2012).  Under this code 8521, a 10 percent rating is warranted when there is mild incomplete paralysis, a 20 percent rating is warranted when there is moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  A maximum schedular evaluation of 40 percent is in order for complete nerve paralysis, with the following characteristics: foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; and anesthesia covers the entire dorsum of the foot and toes. 

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2012). 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  

Prior to September 5, 2008  

On VA examination in January 2008, the Veteran reported tingling in his legs and feet, and swelling in the legs.  Upon neurological evaluation, the examiner found that there were no abnormal findings of the peripheral nerves.  As to the lower extremities, motor function and sensory function was within normal limits, and both extremity reflex evaluations revealed knee jerk and ankle jerk of 2+.   

VA treatment and private records dated prior to September 5, 2008, showed that the Veteran complained of increased lower extremity peripheral neuropathy (July 2007), leg swelling and pain in the feet (July 2007), but he was consistently noted to be neurologically grossly intact.  Additionally, in July 2007, sensation testing was intact in the plantar surface of the feet.  

Based on the evidence, the Board finds that a compensable evaluation is not warranted.  Although there were subjective complaints of tingling, swelling and pain, there were no abnormal neurological findings, as motor and sensory function were consistently normal.  The current non-compensable evaluations adequately contemplate the Veteran's subjective complaints.  Therefore, higher evaluations are not warranted for any period prior to September 5, 2008.  See Fenderson supra. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, tingling, numbness, swelling, etc; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes the pertinent rating codes contain diagnostic criteria that requires medical expertise (such as determining neurological impairment) to evaluate the Veteran's disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions, and his reports of subjective symptoms must be viewed in the context of the entire objective evidence of record.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Beginning September 5, 2008

In a September 5, 2008 letter, a private clinician indicated that the Veteran had burning pain in his legs and had increasing pain with peripheral neuropathy due to the deterioration of blood sugar control.  

A March 2009 VA examination report noted right lower extremity tingling, numbness, abnormal sensation, pain, anesthesia, weakness, and swelling which occurred constantly.   The Veteran denied paralysis, and indicated that functional impairment was difficulty with walking and physical activities due to numbness and tingling.  His treatment included Gabapentin and Lyrica.  Neurological evaluation of the lower extremities showed that coordination and motor function were within normal limits.  Sensory function was abnormal with findings of decreased vibratory sense in the right lower extremity and normal in the left lower extremity from pinprick.  Reflexes revealed knee jerk and ankle jerk were 2+ bilaterally.  

On VA examination in December 2009, the Veteran reported tingling, numbness, pain, and weakness, but denied abnormal sensation, anesthesia, and paralysis.  The symptoms occurred intermittently as often as five days a week lasting 30 minutes each.  In the last year, he had 50 attacks, during which he had to use a cane when walking.  The Veteran also indicated that he sometimes stumbled due to weakness in his legs, and the overall functional impairment was difficulty with daily walking due to tingling and weakness.  Treatment was Gabapentin three times a day.  On neurological evaluation of the bilateral lower extremities, coordination was within normal limits, motor function was within normal limits, sensory function was abnormal with findings of lower vibratory sense from pinprick, and knee jerk and ankle jerk were 2+. 

An April 2011 VA examination report noted the Veteran's report of tingling,  numbness (severity level of 8), abnormal sensation (severity level of 8), pain (severity level of 9), anesthesia (severity level of 8), and weakness (severity level of 9); but he denied paralysis.  The symptoms occurred intermittently as often as four times a week lasting five minutes, there were 200 episodes in the last year, and during a flare-up he stopped whatever he was doing.  He used Gabapentin.  His overall functional impairment was that he had to limit his exercise.  Neurological evaluation of the bilateral lower extremities revealed coordination was within normal limits, motor function was within normal limits, sensory function for the polyneuropathy nerve was decreased based on pinprick, temperature, and vibration.  Knee jerk and ankle jerk were both 2+.  As to polyneuropathy, peripheral nerve examination revealed neuralgia and sensory dysfunction demonstrated by polyneuropathy.  There was no motor dysfunction.  

Additionally, VA treatment records dated after September 5, 2008, showed that the Veteran was neurological grossly intact.  He was noted to have burning in the feet bilaterally in November 2008.  In July 2011 and March 2012, Semmes-Weinstein assessment was 10/10, and muscle groups, invertors, evertors, dorsiflexors, and plantarflexors were 5/5 with decreased medial arches bilaterally.  In July 2012,  muscle mass was within normal limits.

Based on the evidence, including consideration of the Veteran's lay contentions, the Board finds that evaluations in excess of the current 10 percent ratings are not warranted.  The Veteran's subjective complaints consist of tingling, numbness, abnormal sensation, pain, anesthesia, weakness, and swelling.  On evaluation, although sensory function was abnormal, his coordination and motor function were normal.  These symptoms are more commensurate with mild incomplete paralysis as contemplated by the current 10 percent evaluation.  Higher evaluations are not warranted for either extremity for any period beginning September 5, 2008.  See Fenderson supra. 

Other Considerations

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disabilities.  Additionally, the Board finds that the manifestations of his disabilities are not in excess of those contemplated by the schedular criteria.  The service-connected disabilities are manifested by pain, tingling, numbness, decreased sensation, anesthesia, and weakness.  As discussed above, these symptoms are contemplated by the rating criteria.  Furthermore, the December 2009 and April 2011 VA examiners have specifically indicated that the Veteran's disabilities do not affect his usual occupational functioning.

In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Entitlement to an initial increased evaluation for peripheral neuropathy of the right lower extremity, evaluated as noncompensable for the period prior to September 5, 2008, and 10 percent thereafter, is denied.

Entitlement to an initial increased evaluation for peripheral neuropathy of the left lower extremity, evaluated as noncompensable for the period prior to September 5, 2008, and 10 percent thereafter, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


